DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 Response to Amendment
The amendment filed on 6/30/22 has been entered. As directed by amendment, claim 1 is amended.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "56" have both been used to designate elastic element/rubber ring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Upon further review of the specification, it has been discovered that the amendment filed 8/4/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“44-slot, 45-two sides, 46-two ends, 47-connector, 48-neck portion, 49-top portion, 50-central hole, 51-round hole, 56-elastic rubber ring,”, in paragraph [0038] of applicant’s specification.
“the cuboidal sheet structure means that the shape has a semicircle on both sides and a rectangle in the middle, which is similar to a circular sheet and has a partial protrusion.”, in paragraph [0043] of applicant’s specification.
“Fig. 9A is a front view structural diagram of the pedestal of the present application; Fig. 9B is a cross-sectional view diagram of Fig. 9A along the A-A direction; Fig. 10A is a front view structural diagram (another angle) of the pedestal of the present application; Fig. 1OB is a sectional view diagram of Fig. 10A; Fig. 11A is a sectional view diagram (another angle) of the pedestal of the present application; Fig. 11B is a cross-sectional view diagram of Fig. 11A along the B-B direction; Fig. 12 is a structural diagram of the elastic rubber ring of the present application”, in paragraphs [0031]-[0037] of applicant’s specification
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art reference Ziegler et al does not teach (1) the pedestal is provided with a slot, and the slot is configured to mount the lock buckle; and (2) the elastic element is configured to elastically connect the lock buckle and the pedestal, the examiner respectfully disagrees and asserts that Ziegler et al. disclose a lock buckle (slider) fixed to the slots of the pedestal as shown in Figures 9-10, and discloses a stretchable O-ring holding the slider for leftward/rightward movement. Specifically, Ziegler et al. teach the lock buckle (slider 110) having an oblong hole (hole is oblong hole 120) is locked/mounted within the within the recess of the pedestal (Figs. 9-10, an upper/proximal portion 80), and elastically connect the lock buckle, (abst, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position; elastically circumferentially stretchable, O-ring 130; See col.6, lns.20-col.7, lns.2, the O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost, and upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly). In addition, it is not clear how the hole of the buckle is fitted/mounted to the slot of the pedestal. For example, it is not possible from the drawings (in particular, Figs.1, 3 and 4) the hole can go through the top since the top of the pedestal has bigger diameter than the oblong hole of the buckle (See more on 112 rejection below).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recitation “the slot is configured to mount the lock buckle, the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center”, is not clear because it is not sure how the hole of the buckle is fitted/mounted to the slot of the pedestal. For example, it is not possible from the drawings (in particular, Figs.1, 3 and 4) the hole can go through the top since the top of the pedestal has bigger diameter than the oblong hole of the buckle. It is also not possible the buckle hole is fitted from the tip of the scope to the top slot of the pedestal, since there are numerous parts of the scope presenting in between. Clarification/Correction is required.
Regarding Claim 10, recitation “the pedestal is provided with a slot for mounting the lock buckle, the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center” is not clear at least for the same reason stated above for claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. (US 5456673).
Regarding Claim 1, Ziegler et al. disclose an endoscope locking device (Figs.6, 9 and 10, locking unit 90), comprising: a pedestal (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (see Figs.6-8, an elastically circumferentially stretchable, O-ring 130); 
wherein the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96 with guideway 93), and the slot is configured to mount the lock buckle (Figs.9-10, col.6, lns.20-34 and claim 3, a rigid slider plate 110 slidable in the diametral slot), 
the lock buckle (see Figs.11-12, slider 110) is provided with an oblong hole in a center (Figs.11-12, hole 120 is oblong),
the lock buckle (see Figs.11-12, slider 110)  is mounted within the slot of the pedestal (recesses 96 with guideway 93) via the oblong hole of the center , and the lock buckle (see Figs.11-12, slider 110)  reciprocates within the slot along the oblong hole (See col.6, lns.20-col.7, lns.2, the O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost, and upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly; Upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly); and
wherein the elastic element is configured to elastically connect (abst, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position; elastically circumferentially stretchable, O-ring 130; See col.6, lns.20-col.7, lns.2, the O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost, and upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly) the lock buckle (see Figs.11-12, slider 110) and the pedestal (see Figs.9-10, an upper portion/proximal portion 80).
Regarding Claim 2, Ziegler et al. disclose the endoscope locking device according to claim 1, wherein the slot (recesses 96) of the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is closed at two sides and is open at two ends (see Figure 9, 93 and 96).
Regarding Claim 3, Ziegler et al. disclose the endoscope locking device according to claim 2, wherein a radius of one end of the oblong hole (the hole 120 is oblong) of the center of the lock buckle (see Figs.11-12, slider 110) is equal to a radius of an endoscope, and a radius of the other end is greater than the radius of the endoscope (See Figs.11-12, 14 and 6).
Regarding Claim 4, Ziegler et al. disclose the endoscope locking device according to claim 3, wherein the elastic element is an elastic rubber ring (elastically circumferentially stretchable, O-ring 130).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Yanqun et al. (CN 100569175).
Regarding Claim 5, Ziegler et al. disclose the claimed invention as discussed above concerning claim 4, and but do not teach wherein the pedestal is provided with a groove for mounting the elastic rubber ring.
Yanqun et al. teach wherein the pedestal is provided with a groove for mounting the elastic rubber ring (Figs.1-2, page 4, paragraph 5, the card 13 is installed in the through slot, and the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziegler et al. to have wherein the pedestal is provided with a groove for mounting the elastic rubber ring as taught by Yangun et al. order to provide an enhancement of locking mechanism using elasticity of O-ring (page 4, paragraph 5-page 5, paragraph 1 of Yanqun et al.).The modified device of Ziegler et al. in view of Yangun et al. will hereinafter be referred to as the modified device of Ziegler et al. and Yangun et al.
Regarding Claim 6, the modified device of Ziegler et al. and Yangun et al. teaches the claimed invention as discussed above concerning claim 5, and Ziegler et al. teach wherein the lock buckle (slider 110) is of a cuboidal sheet structure (see Figs.11-12, slider 110), 
wherein one end (116) of the lock buckle (slider 110) is a step having a circular arc transition (Fig.11-12, show circular arc in section 116), the other end (114) is a circular arc (Figs.11-12, col.5, lns.65-col.7, lns.13, rounded ends 122 and 123 of the hole 120), the circular arc end (Fig.11-12, show circular arc in section 114 and 113) is provided with a protrusion (a raised shoulder 113), 
and -2-the cuboidal sheet structure means that the shape has a semicircle on both sides and a rectangle in the middle (Figs.11-12, shows the shape), which is similar to a circular sheet and has a partial protrusion (Figs.11-12, shows raised shoulder 113 and circular shape).
Yanqun et al. additionally teach the protrusion is provided with a groove for mounting the elastic rubber ring (Fig.2, the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected).
Regarding Claim 7, the modified device of Ziegler et al. and Yangun et al. teaches the claimed invention as discussed above concerning claim 6, and Yangun et al. teach wherein the elastic rubber ring (ring 14) is mounted in the groove of the lock buckle (card 13) and the groove of the pedestal (Figs.1-2), 
and the lock buckle (card 13) and the pedestal are elastically connected Figs.1-2, page 4, paragraph 5, the card 13 is installed in the through slot, and the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected).
Regarding Claim 8, the modified device of Ziegler et al. and Yangun et al. teaches the claimed invention as discussed above concerning claim 7, and Ziegler et al. teach wherein the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is of a funnel shape (Figs.6 and 9) having a central hole (the central passage 12), 
the pedestal (see Figs.9-10, an upper portion/proximal portion 80) comprises a top portion (Fig.6, top of the annular pedestal cap 91B) and a neck portion (an exterior taper 92), the top portion (Fig.6, top of the annular pedestal cap 91B) of the central hole (the central passage 12) of the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is a connector for mounting the endoscope (Fig.5, col.1, lns.64-col.2, lns.11, a proximal portion accessible to surgical personnel for receiving an endoscopic surgical tool), 
the connector (58) is provided with a round hole therewithin (56), and a diameter of the round hole is greater than a diameter of the endoscope (See Figs. 6-8, 53 elongated rod 53 of the tool is smaller).
Regarding Claim 9, the modified device of Ziegler et al. and Yangun et al. teaches the claimed invention as discussed above concerning claim 8, and Ziegler et al. teach wherein a lock buckle cap (annular cap 91B) is mounted on the step (116) of the lock buckle (Figs.9-10, slider 110).
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Yanqun et al. (CN 100569175) and further in view of Lehmann et al. (US 20060009677).
Regarding Claim 10, Ziegler et al. disclose an endoscope sheath (cannula 10), comprising an endoscope locking device (Figs.6, 9 and 10, locking unit 90), and a lock buckle cap (annular cap 91B); wherein the endoscope locking device (Figs.6, 9 and 10, locking unit 90) comprises:
a pedestal (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (elastically circumferentially stretchable, O-ring 130) the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96) for mounting the lock buckle (see Figs.11-12, slider 110),
the lock buckle (see Figs.11-12, slider 110) is provided with an oblong hole in a center (Figs.11-12, hole 120 is oblong),
and the lock buckle (see Figs.11-12, slider 110)  is mounted within the slot of the pedestal (recesses 96 with guideway 93) via the oblong hole of the center (the hole 120 is oblong),
and the lock buckle is reciprocates within the slot along the oblong hole (See col.6, lns.20-col.7, lns.2, the O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost, and upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly; Upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly);
and the lock buckle (see Figs.11-12, slider 110)  and the pedestal (see Figs.9-10, an upper portion/proximal portion 80) are elastically connected by the elastic element (abst, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position; elastically circumferentially stretchable, O-ring 130; See col.6, lns.20-col.7, lns.2, the O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost, and upon release of rightward pressure on the end 114 of the slider, the O-ring 130 resiliently but firmly returns the slider 110 leftwardly).
However, Ziegler et al. do not teach teach an endoscope sheath comprising a three-way connector, a four-way connector, a valve, a probe tube, a probe head, a first pipe, and a second pipe, wherein the endoscope locking device is connected to a first connecting end of the three-way connector a second connecting end of the three-way connector is an instrument entrance, a third connecting end of the three-way connector is connected to a connecting end of the four-way connector, one end of the probe tube is connected to another connecting end of the four-way connector, and the probe head is connected to the other end of the probe tube.
Yanqun et al. teach endoscope sheath comprising a three-way connector (see Fig.1 also shown below, short bridge 4 part as shown in below Figure), a four-way connector (see Fig.1 also shown below, sheath body 2 part as shown in below Figure with outlet valve 6 and inlet valve 11), a valve (6 and 11), a probe tube (a sheath tube 1), a probe head (Figs.2 and 4, part I), a first pipe (see Figs.2 and 4, an independent speculum cavity 7), and a second pipe (see Figs.2 and 4, an instrument channel 8),
the automatic endoscope locking device (locking mechanism 5) is connected to a first connecting end of the three-way connector (see Fig.1 also shown in figure below) 
a second connecting end of the three-way connector is an instrument entrance (see Fig.1 also shown below), 
a third connecting end (see Fig.1 also shown in figure below) of the three-way connector is connected to a connecting end of the four-way connector (see Fig.1 also shown in figure below), 
one end of the probe tube is connected to another connecting end of the four-way connector (see Figs.1 and 2), 
and the probe head (see Figs.2 and 4, part I) is connected to the other end of the probe tube (see Figs.2 and 4, a sheath tube 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziegler et al. to have the endoscope sheath comprising a three-way connector, a four-way connector, a valve, a probe tube, a probe head, a first pipe, and a second pipe, and the automatic endoscope locking device is connected to a first connecting end of the three-way connector a second connecting end of the three-way connector is an instrument entrance, a third connecting end of the three-way connector is connected to a connecting end of the four-way connector, one end of the probe tube is connected to another connecting end of the four-way connector, and the probe head is connected to the other end of the probe tube as taught by Yanqun et al. in order to provide an enhancement of locking mchanism using elasticity of O-ring (page 4, paragraph 5-page 5, paragraph 1 of Yanqun et al.). The modified device of Ziegler et al. in view of Yanqun et al. will hereinafter be referred to as the modified device of Ziegler et al. and Yanqun et al.


    PNG
    media_image1.png
    736
    667
    media_image1.png
    Greyscale

The modified device of Ziegler et al. and Yanqun et al. teaches the device as discussed above, but does not teach an endoscope sheath comprising a locking screw. 
	Lehmann et al. teach an endoscope sheath comprising a locking screw (Fig.2, [0033] connection limb 8 is joined to the free ends of the guide limbs 6 and here is connected to this by way of screw).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ziegler et al. and Yanqun et al. to have a locking screw as taught by Lehmann et al. in order to provide one of the connection limbs detachably connected to the guide limbs, for example via screws, so that the annular structure of the locking element may be opened to assemble this locking element on the shank and, where appropriate, to remove it from the shank again, for example, for repair or maintenance  ([0019] of Lehmann et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5792045 A			Adair; Edwin L.
US 20160045100 A1		Eto; Hirofumi
US 6132402 A			Tessmann; Terri L. et al.
US 20070077827 A1		Bonde; Eric H. et al.
Adair (US 5792045) discloses a coupler comprised of two parts wherein an optical coupler part is prepositioned within the drape and the endoscope coupler part is then attached to the optical coupler part. Having a coupler comprising two parts in some uses makes the coupler easier to use than a coupler having only one integral structure. For the second and third embodiments, in order to effectively seal the drape to the coupler, a locking ring may be used which captures the drape either between the two parts of the two part coupler or between the optical connector and the coupler.  (See figures 11-13 and col.7, lns.21-65).
Eto (US 20160045100) discloses an endoscopic treatment device including a manipulation unit attachment mechanism attaching the manipulation unit to an insertion port of a channel of an endoscope.  A slider body 45 is formed with a large-diameter hole 45a, a small-diameter hole 45b that has a smaller inner diameter than the large-diameter hole 45a, and a communication hole 45c that causes the large-diameter hole 45a and the small-diameter hole 45b to communicate with each other. When viewed in the direction of the axis C (thickness direction of the slider body 45) shown in FIG. 4, the slider body 45 is formed with locking holes 45d (the locking hole 45d on one side is not shown) that are recessed from respective edges of the large-diameter hole 45a in a width direction E orthogonal to the cross direction D and pass through the slider body 45 in the direction of the axis C.  (See figures 3-4, 9 and [0034]-[0036]).
Tessman et al. (US 6132402) disclose a storage and delivery device comprising a slide lock including two holes of a first and second diameter arranged in a figure-eight shape for positively securing the delivery cap to a cartridge.  (See figures and abstract).
Bonde et al. (US 20070077827) disclose a system including a sliding lock which receives and surrounds at least a portion of the cystoscope in an opening. Once the cystoscope is positioned within the sliding lock device (SLD), the user may slide a cover in one direction to engage a tab of the cystoscope and secure the cystoscope within the SLD.  (See figures and [0005]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795